— Appeal by defendant from a judgment of the Supreme Court, Rockland County (Rosenblatt, J.), rendered March 10,1980, convicting him of murder in the second degree (two counts), attempted sodomy in the first degree and aggravated sexual abuse, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant’s contention that trial counsel’s failure to pursue an insanity defense on his behalf resulted in a denial of his constitutional right to the effective assistance of counsel is without basis. The record herein is barren of any indication that defendant suffers or has suffered from a mental disease or defect. The decision of defendant’s experienced trial counsel to pursue a defense of police fabrication represented a conscious choice of trial strategy. It in no respect was indicative of incompetence (see People v Lane, 60 NY2d 748, 750, citing People v Baldi, 54 NY2d 137). We have considered the remaining contentions raised by defendant’s appellate counsel and by defendant pro se, and find them to be without merit. Mollen, P. J., Titone, Bracken and Brown, JJ., concur.